DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendment filed on 11/11/21 has been entered and made of record.
Claims 1-10, 12, 15, 19 – 20, 26, 29 are canceled.  
Claims 31- 35 are new claims.
Claims 11, 13- 14, 16- 18, 21- 25 27- 28, 30- 35 are pending in the application.

Response to Argument 
3.	Applicant’s arguments, see page 7 - 12 of the remarks, filed  on 11/11/21 , with respect to claims  11, 13-14,16, 17, 18, 21-25, 27, 28, 30-35  have been fully considered and are persuasive. The rejection of claims 11, 13-14, 16, 17, 18, 21-25, 27, 28, 30-35 has been withdrawn. 
Applicant’s arguments see page 7 – 12, of the remarks, filed  on 11/11/21 , with respect to the rejection of claims 11, 13-14,16, 18, 21-25, 27, 28, 30-35  under 102(a)(1) and claim 17 of rejection 103  have been fully considered and are persuasive. Therefore, the rejection under 35 USC § 102 and 103 are has been withdrawn and are allowed.
				Allowable Subject Matter
4. 	Claims 11, 13-14, 16, 17, 18, 21-25, 27, 28, 30-35 are allowed.
				
Reasons for Allowance
5.  	The following  is an examiner's statement of reasons for allowance: The prior arteither singly or in combination does not disclose “receiving an image of at least one of a trademark, a logotype, and a brand name on a surface of the product, wherein the image is captured by the mobile device with a cover lid, and the cover lid is between the mobile device and the product ”, as recited in claim 11, “receiving an image of at least one of a trademark, a logotype, and a brand name on a surface of the product, wherein the image is captured by the mobile device with a cover lid, and the cover lid has a shape to cover a portion of a surface of the object,’ as recited in  claim 25 and 30. Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious. Claims 11, 13-14, 16, 17, 18, 21-25, 27, 28, 30-35, are allowed.
Claims 13- 14, 16- 18, 21- 24, 31 and 32 these claims are also allowed, as they 
Are dependent from claim 11.
Claims 27- 28, 33- 35 these claims are also allowed, as they are dependent from 
Claim 25.
6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance,”


Contact information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446, The examiner can normally be reached on 7.30- 5,00. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571 -272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:Apalr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 868-217-9197 (toll-free)? If you would like assistance from a USPTO Customer-Service Representative or access to the automated Information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669